DETAIL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant(s) Response to Official Action
The response filed on 04/22/2021 has been entered and made of record.

Claim Rejections - 35 USC § 112
Applicant's arguments see remarks page 7, filed 04/22/2021, with respect to claim 28-29 have been fully considered and are persuasive.  The claim objections for claim 28-29 have been withdrawn. 
Examiner withdraws the previously made rejection.


REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The instant invention is related to 3D Asset Inspection.

Prior art was found and applied in the previous actions. Chemali et al. (US20120169841A1), Blume et al.( US20030038756A1), Wang et al. (US20130325244A1) and Wraight et al. 
… an underground vertical structure, in which a human may enter the vertical structure through a manhole; …
However, a new additional prior art THAYER et al. (US20080068601A1) discloses the above amended claim limitations as follow:
… an underground vertical structure, in which a human may enter the vertical structure through a manhole; [i.e. allowing the sensor head and delivery mechanism to be lowered into the manhole to be examined; Fig. 1, Para 0029 and allow the sensor head to move vertically through the manhole; para 0035] …
Features of claim 8 are found or suggested in different prior arts as shown above, however there is no strong motivation or reasoning found at the time of the invention to combine all prior art of references or modify the teachings of the prior arts of references to arrive at the claimed invention, either singularly or in combination.

Regarding independent Claim 31, the claim limitations of claim 31 is analogous to independent claim 8 limitations and therefore, allowed on the same premise.

[3]	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EXAMINER, DAKSHESH PARIKH, whose telephone number is (571) 272-2777.  The examiner can normally be reached on EXAMINER SCHEDULE.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPE, SATH V. PERUNGAVOOR, can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/DAKSHESH D PARIKH/Primary Examiner, Art Unit 2488